                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                         Richmond Division

TODD ALFONZO TABB,
                                                               U.S. DISTRICT COURT
                                                               RICHMOND, VA
     Petitioner,

v.                                     Civil Action No. 3:18CV299

BETH CABELL,

     Respondent.

                            FINAL ORDER

     In accordance with the accompanying Memorandum Opinion, it is

hereby ORDERED that:

     1.    The Report and Recommendation (ECF No. 12)         is
           accepted and adopted;
     2     Respondent's Motion to Dismiss (ECF No. 5)         is
           granted;
     3.    Tabb's§ 2254 Petition is denied.
     4.    A certificate of appealability is denied.
     5.    The action is dismissed.

     Any appeal from this decision must be taken by filing a

written notice of appeal with the Clerk of the Court within thirty

(30) days of the date of entry hereof.    Failure to file a timely

notice of appeal may result in the loss of the right to appeal.

     The Clerk of the Court is directed to send a copy of this

Final Order to Tabb and counsel of record.

     It is so ORDERED.
                                               Isl
                              Robert E. Payne

          F~~
                              Senior United States District Judge
Date:           ~ , 2019
Richmond, Virginia
                   J1t {)
